Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 20, 2005 (People v James, 19 AD3d 616 [2005]), affirming a judgment of the Supreme Court, Kings County, rendered February 25, 2003.
*631Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Schmidt, Ritter and Fisher, JJ., concur.